Citation Nr: 1711359	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected chronic otitis externa, currently evaluated as noncompensable. 

2.  Entitlement to an increased rating for service-connected perforated tympanic membrane, currently evaluated as noncompensable.

3.  Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected chronic otitis externa and perforated tympanic membrane.

4.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected chronic otitis externa and perforated tympanic membrane.

5.  Entitlement to service connection for tinnitus, to include as secondary to service-connected chronic otitis externa and perforated tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.S.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In October 2016, the Veteran had a Board hearing at the RO in St. Petersburg, Florida.  A transcript is of record.  At that time, the Veteran appointed the Disabled American Veterans as his representative.  

The issues of increased ratings for service-connected otitis externa and perforated tympanic membrane and service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran demonstrated left ear hearing loss at separation.

2.  The evidence is at least evenly balanced as to whether tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); see 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a) (listing chronic diseases, including arthritis).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Service treatment records (STRs) include September 1968 and April 1970 hearing acuity threshold findings that are affected by a measurement change.  It is unclear whether the in-service hearing acuity thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  The Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
To afford the Veteran the most favorable consideration, the Board has assumed the in-service audiograms were recorded under ASA standards and has converted the results under the more favorable ISO-ANSI standards as noted above.

The September 1968 entrance audiogram converted to ISO-ANSI standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
-
15
LEFT
25
15
15
-
10

The April 1970 separation audiogram converted to ISO-ANSI standards, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
15
LEFT
35
25
30
40
25

The converted April 1970 audiogram shows that the Veteran met the VA defined hearing loss criteria for his left ear at separation.  38 C.F.R. § 3.385.  Moreover, the August 1970 VA examination noted left sided hearing loss.  He has currently demonstrated left ear hearing loss.  See September 2010 VA audiology examination.  Because hearing loss is a chronic disease and left ear hearing loss is shown in service, the current left ear hearing loss is presumed to have been incurred in service.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  Service connection for left ear hearing loss is granted on a presumptive basis.  Id. 

Regarding tinnitus, the Board will grant service connection as explained below.  Military noise exposure and current disability are demonstrated.  Regarding a nexus, the Veteran asserts a continuity of symptomatology as he stated the symptoms started in service.  See September 2010 VA examination report.  The Board considers the Veteran's reports regarding his tinnitus history competent and credible.  See also August 1970 VA examination (noting tinnitus type complaints). Additionally, the September 2010 VA audiology determined that tinnitus was attributable to hearing loss, and the Veteran's left ear hearing loss is now service connected.  Given the evidence above, a nexus to service is shown, and service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

For the above stated reasons, the evidence is at least evenly balanced as to the merits of the service connection claims for left ear hearing loss and tinnitus.  Entitlement to service connection for left hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets the delay, additional development is necessary to ensure that the Veteran receives every possible consideration.  

At the October 2016 hearing, the Veteran indicated that he regularly sought medical care from a private provider.  Hearing transcript p. 3.  These private medical records have not been obtained and are potentially relevant to the claims.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159 (e)(2) (2016).  Since VA is now aware of these private medical records, further development is needed to ensure compliance with the above regulations.  Id.  

The record also indicates that the Veteran had additional service in the Reserves and/or National Guard from 1980 to 2003.  See October 2016 hearing transcript, 
p.17; July 2010 private medical records.  Any audiograms taken during this period would be highly useful in developing the remaining right ear hearing loss claim.  An attempt to secure any audiological records created during the Veteran's periods of Reserve or National Guard service must be made.  

Then, an additional audiological examination and medical opinion for right ear hearing loss is needed.  At the October 2016 hearing, the Veteran reported that he had continuing symptoms related to service-connected otitis externa and perforated tympanic membrane.  Hearing transcript, p.4.  The September 2010 VA audiology examination essentially indicates that these service-connected disabilities are asymptomatic.  Also, the September 2010 VA hearing loss medical opinion cited an absence of hearing acuity threshold shift in his negative opinion and did not consider the Veteran's current assertion that his hearing loss is secondary to his service-connected disabilities.  An addendum is needed with consideration to the service department audiograms converted to ISO-ANSI hearing acuity threshold standards per Board policy and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the following:  (a) any private medical provider who has treated him for any ear disorder or hearing loss and (b) the service department, dates of service and location for all periods of Reserve service.  

If he responds, take appropriate action to secure the identified private medical records and Reserve medical records with documentation of all search efforts.  Notify the Veteran of any inability to obtain sufficiently identified records and inform him that he may submit any records in his possession directly to VA.   

2.  After completing the above development, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his right ear hearing loss and the current severity of service-connected chronic otitis externa and perforation of tympanic membrane.

The Veteran's electronic claims file must be provided, and the examination report should indicate that the electronic claims file has been reviewed.

For the right ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported and associated with the claims file.

For service-connected chronic otitis externa and perforation of tympanic membrane, the examiner must report all clinically observable symptomatology associated with these disabilities or any clinically identifiable residuals.  The examiner should assume the Veteran is competent and credible in describing his symptoms.  

Following examination, the examiner is requested to opine as to the following: 

(i) whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss had its onset in service or is causally related to active or verified Reserve military service, to specifically include noise exposures. 

For purposes of the above medical opinion, an adjustment to the recorded hearing acuity threshold in service must be made to ensure ISO-ANSI standards are considered.  The examiner must consider the following adjusted right ear hearing acuity threshold readings in service:

The adjusted September 1968 entrance audiometer readings for the right ear are:

25 decibels (db) at 500 Hertz (Hz); 
15 db at 1000 Hz; 
15 db at 2000 Hz;
15 db at 4000 Hz.

The adjusted April 1970 separation audiometer readings for the right ear are:

25 db at 500 Hz;
25 db at 1000 Hz;
30 db at 2000 Hz;
30 db at 3000 Hz; 
15 db at 4000 Hz.

The adjusted August 1970 VA examination audiometer readings for the right ear are:

15 db at 500 Hz;
10 db at 1000 Hz;
10 db at 2000 Hz;
10 db at 3000 Hz; 
10 db at 4000 Hz.
 
(ii) whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss is caused or aggravated by service-connected chronic otitis externa and perforation of tympanic membrane.  The examiner must specifically consider both causation and aggravation.  If an aggravation is found, please detail the baseline disability to the extent possible.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  Then readjudicate the claims and issue a supplemental statement of the case to the Veteran and his representative, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


